SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (“Subscription Agreement”) is made and entered into
on December 18, 2014, between ParkerVision, Inc., a Florida corporation
(“Company”) and 1624 PV LLC, a Delaware limited liability company (“Investor”).

The Company and Investor hereby agree as follows:

1. Subscription for Warrants. Investor hereby subscribes for and agrees to
purchase from the Company warrants (each a “Warrant”) to purchase up to an
aggregate of 5,652,174 shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”), for a purchase price of $1,300,000 (“Purchase Price”).
 At the Closing (defined below), the Company will issue to Investor
three Warrants, each exercisable for up to 1,884,058 shares of Common Stock
with an exercise price per share of $1.50, $2.50 and $3.50, respectively, under
the terms and conditions set forth in the form of Warrant attached as Exhibit A
hereto. 

2. Closing.    The closing of the purchase of the Warrants (the “Closing”) will
occur on such date as shall be mutually agreed to by the Company and Investor,
but in no event later than January 15, 2015.  At the Closing, Investor shall
tender the full Purchase Price by wire transfer to the Company in accordance
with instructions provided to Investor by the Company prior to the Closing and
the Company shall deliver Warrant certificates to Investor.

3. Registration of Warrant Shares. The Company will use commercially reasonable
efforts to: (a) file with the Securities and Exchange Commission (“Commission”)
on or before the 60th day after Closing, a  registration statement covering the
resale of all of the shares of Common Stock issuable upon exercise of the
Warrants (“Warrant Shares”),  for an offering to be made on a continuous basis
pursuant to Rule 415 promulgated by the Commission under the Securities Act of
1933, as amended (the “Securities Act”); (b) timely respond to the comments of
the Commission to such registration statement; and (c) have such registration
statement declared effective by the Commission as soon as practicable
thereafter. The registration statement will be on Form S-3 (except if the
Company is not then eligible to register for resale the Warrant Shares on Form
S-3, in which case such registration shall be on another appropriate form).
Investor shall timely provide the Company with any information regarding
Investor and its affiliates that is required for the registration statement or
as otherwise reasonably requested by the Company to meet its obligations under
this Section 3 (“Investor Information”).

4. Investor Representations and Warranties.  Investor represents and warrants to
the Company as follows:

4.1 Accredited Investor.  Investor is an “accredited investor” as defined in
Section 2(15) of the Securities Act, and Rule 501 promulgated thereunder.
Investor understands that the Warrants are being issued to Investor without
registration under the Securities Act in reliance upon the exemptions contained
in Regulation D promulgated under the Securities Act (“Regulation D”) and
applicable state securities laws.

4.2 Obligations of the Company and the Investor.   The Company has no obligation
to Investor with respect to the sale and purchase of the Warrants other than as
set forth in this Subscription Agreement. Investor is aware that, except for any
rescission rights that may be provided under applicable laws, Investor is not
entitled to cancel, terminate or revoke this Subscription Agreement.  In order
to induce the Company to issue and sell the Warrants to Investor,  Investor
represents and warrants that the information relating to Investor stated herein
is true and complete as of the date hereof and will be true and complete as of
the date of the Closing.



 



--------------------------------------------------------------------------------

 

4.3 Information About the Company.    Investor has been given reasonable
opportunity to meet with officers of the Company for the purpose of asking
reasonable questions of such officers concerning the terms and conditions of the
sale and issuance of the Warrants and the business and operations of the Company
(including the risks faced by the Company in its business and risks related to
Investor’s investment in the Company) and all such questions have been answered
to Investor’s full satisfaction. Investor has also been given an opportunity to
obtain any additional relevant information to the extent reasonably available to
the Company. Investor has received all information regarding the Company that
Investor has reasonably requested. Investor has read and reviewed the Company’s
Annual Report on Form 10-K for the year ended December 31, 2013 and the
Company’s Quarterly Reports for its 2014 fiscal quarters.  Investor understands
that there is no assurance as to the future performance of the Company.

4.4 No assurances; No General Solicitation.  Investor has received no
representation or warranty from the Company or any of its officers, directors,
employees or agents in respect of Investor’s investment in the Company. Investor
is  not purchasing the Warrants as a result of or subsequent to: (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet; or (b) any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

4.5 Speculative Investment.  Investor is aware that its purchase of Warrants is
a speculative investment. Investor acknowledges that Investor can lose the
entire amount of its investment in the Company.  Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Warrants and has obtained, in its
judgment, sufficient information from the Company to evaluate the merits and
risks of an investment in the Company. Investor has not utilized any person as a
 purchaser representative (as defined in Regulation D) in connection with
evaluating such merits and risks and has relied solely upon its own
investigation in making a decision to invest in the Company. Investor has been
urged to seek independent advice from its professional advisors relating to the
suitability of an investment in the Company in view of its overall financial
needs and with respect to the legal and tax implications of such investment.
Investor believes that the investment in the Company represented by its purchase
of the Warrants is suitable for Investor based upon its investment objectives
and financial needs, and Investor has adequate means for providing for its
current financial needs and contingencies and has no need for liquidity with
respect to its investment in the Company.

4.6 Authority.   Investor has all necessary power and authority to enter into
this Subscription Agreement and to consummate the transactions contemplated
hereby. All action necessary to be taken by Investor to authorize the execution,
delivery and performance of this Subscription Agreement has been duly and
validly taken and this Subscription Agreement has been duly executed and
delivered by Investor. Subject to the terms and conditions of this Subscription
Agreement, this Subscription Agreement constitutes the valid and binding
obligation of Investor, enforceable in accordance with its terms, except as
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
application now or hereafter in effect affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity) and (b) the applicability of the
federal and state securities laws and public policy as to the enforceability of
the indemnification provisions of this Subscription Agreement.

4.7 Restrictions on Transfer.  Investor understands that (a) the Warrants have
not been registered under the Securities Act or the securities laws of any state
in reliance on specific exemptions from registration and (b) the Warrants and
the Warrant Shares cannot be resold, pledged, assigned or otherwise disposed of
unless they are registered under the Securities Act and under applicable



 



--------------------------------------------------------------------------------

 

securities laws of certain states, or an exemption from such registration is
available. In addition, Investor understands that the Company is relying on
Investor’s representations and agreements for the purpose of determining whether
the sale and purchase of the Warrants meets the requirements of registration
exemptions afforded by the Securities Act and certain state securities laws. 

4.8 Investment Representation.  Investor is acquiring the Warrants for its own
account for investment and not with a view to, or for sale in connection with,
any subsequent distribution of the securities, nor with any present intention of
selling or otherwise disposing of all or any part of the Warrants in violation
of the federal securities laws. 

5. Company Representations and Warranties.  The Company hereby represents and
warrants to the Investor that the Company has all necessary corporate power and
authority to enter into this Subscription Agreement and to consummate the
transactions contemplated hereby.  All corporate action necessary to be taken by
the Company to authorize the execution, delivery and performance of this
Subscription Agreement and all other agreements and instruments delivered by the
Company in connection with the transactions contemplated hereby has been duly
and validly taken and this Subscription Agreement has been duly executed and
delivered by the Company. Subject to the terms and conditions of this
Subscription Agreement, this Subscription Agreement constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws of
general application now or hereafter in effect affecting the rights and remedies
of creditors and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity) and (b) the
applicability of the federal and state securities laws and public policy as to
the enforceability of the indemnification provisions of this Subscription
Agreement.  The sale by the Company of the Warrants does not conflict with the
certificate of incorporation or bylaws of the Company or any material contract
by which the Company or its property is bound, or any federal or state laws or
regulations or decree, ruling or judgment of any United States or state court
applicable to the Company or its property. The sale of the Warrants will not
trigger any pre-emptive or, to the knowledge of the Company, other rights held
by any party and no governmental or regulatory consent is required for the
consummation of the transactions contemplated by this Subscription Agreement.

6. Indemnification.  Investor shall indemnify and hold harmless the Company and
its officers, directors, stockholders, employees, agents, and attorneys against
any and all losses, claims, demands, liabilities, and expenses (including
reasonable legal or other expenses incurred by each such person in connection
with defending or investigating any such claims or liabilities, whether or not
resulting in any liability to such person or whether incurred by the indemnified
party in any action or proceeding between the indemnitor and  indemnified party
or between the indemnified party and any third party) to which any such
indemnified party may become subject, insofar as such losses, claims, demands,
liabilities and expenses (a) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact made by Investor and contained
herein or in the Investor Information or (b) arise out of or are based upon any
breach by Investor of any representation, warranty, or agreement made by
Investor contained herein.

7. Insider Trading Policy.  Investor acknowledges that Investor is an “Insider”
as defined in the Company’s insider trading policy (as such policy is amended
from time to time, the “ITP”) and will remain so as long as Investor is a lender
to the Company or otherwise meets the definition of an Insider under the ITP.
Investor will at all times comply with the requirements of the ITP.

8. Severability; Remedies.  In the event any parts of this Subscription
Agreement are found to be void, the remaining provisions of this Subscription
Agreement are nevertheless binding with the same effect as though the void parts
were deleted.



 



--------------------------------------------------------------------------------

 

9. Governing Law and Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this Subscription Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Subscription Agreement shall be commenced exclusively in the state and
federal courts sitting in the City of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.

10. Counterparts.  This Subscription Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

11. Benefit.  This Subscription Agreement is binding upon and inures to the
benefit of the parties hereto and their respective heirs, executors, personal
representatives, successors and assigns.

12. Notices.  All notices and other communications under this Subscription
Agreement must be in writing, and are sufficiently given if delivered to the
addressees in person, by overnight courier service, or, if mailed, postage
prepaid, by certified mail (return receipt requested), and will be effective
three days after being placed in the mail if mailed, or upon receipt or refusal
of receipt, if delivered personally or by courier or confirmed telecopy, in each
case addressed to a party. All communications to Investor should be sent to the
address on the signature page hereto.  All communications to the Company should
be sent to: ParkerVision, Inc. 7915 Baymeadows Way, Suite 400, Jacksonville,
Florida 32256, Attention: Chief Financial Officer. Each party may designate
another address by notice to the other party.

13. Entire Agreement.  This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof.  This Subscription Agreement may not be
changed, waived, discharged, or terminated orally, but rather, only by a
statement in writing signed by the party or parties against whom enforcement or
the change, waiver, discharge or termination is sought.

14. Section Headings.  Section headings herein have been inserted for reference
only and will not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Subscription Agreement.

15. Survival of Representations, Warranties and Agreements.  The representations
and warranties contained herein shall be true and correct at the time made and
as of the Closing Date (as if made as of such date). The representations,
warranties and agreements contained herein will survive the delivery of, and the
payment for, the Warrants. 

 

 

[SIGNATURE PAGE FOLLOWS]

 





 



--------------------------------------------------------------------------------

 

Signature Page to Subscription Agreement

 

 

         1642 PV LLC

 

 

         By: _________________

              Name:

               Title:

 

         Date:  December 18, 2014

 

         Investor Address:_________________

                                   _________________

                                   _________________

 

 

         EIN: _________________ 

 

 

 

 

 

 

 

 

________________________________

 

 

 

December 18, 2014

 

 

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.

 

PARKERVISION, INC.

 

 

 

By: ____________________________________

     Name:

     Title:

    

Date:  December 18, 2014

 

 



 



--------------------------------------------------------------------------------